Barnard, P. J.
The evidence is voluminous, but the issue finally depends upon the genuineness of the signature of the testator and the witness Frothingham. Edward D. Hesdra, a resident of Bockland county, died in July, 1884. The proposed will was made September 11, 1883. The will was drawn by one John V. Onderdonk, and he is one of the witnesses. The will so entirely accords with the surroundings of the testator that no reasonable hypothesis can be entertained that the will was the invention of John V. Onderdonk; and this view of the case is met by proof that the will was drawn in accordance with the directions of testator, but that it was never signed by him. Proof is given tending to show that John V. Onderdonk so stated the fact to be. This proof is so entirely unnatural that no great weight can be placed upon it. Assuming a man bad enough to forge a will, it is quite incredible that he would have acknowledged the fact. The evidence of his daughter and her husband is also subject to criticism, because it appears that they were not friendly with John V. Onderdonk, and had a suit pending against him, in which serious charges of dishonesty were made both against John Y. Onderdonk and his son, the proponent of the will, and the executor named therein. There is something to be accounted for which is more troublesome than that which bears upon the alleged forgery of the will. John Y. Onderdonk was an old man, with little business. He had been a builder in his early years. He had been and was friendly with testator until his death. He survived the testator over two years. Ho steps were taken to prove the will, although he knew that he was dead, and he repeatedly said there was no will; and on one examination upon a contest for administration, in July, 1885, John Y. Onderdonk testified that there was no will, or so testified that no other inference was possible if he had been a truthful witness. What explanation is there for this? It must be stated in the outset that John Y. Onderdonk takes nothing under the will. His son is executor, and it has given him 10 years to close up the estate, and provided that he should give no bonds. These facts were not sufficient inducements to have John V. Onderdonk act towards proving the will in his life-time, and he lived until February, 1887. notwithstanding all arguments based upon the evidence given on the trial, the decision that the will is genuine seemed to be well supported. The will must have been the work of the testator so far as respects the terms. Ho one, much less an inexperienced man, could have invented a will to fit so entirely the family and creed of testator. The signature of Frothingham is proven by members of his family. He was a small dealer in painters’ supplies, who had his store near Onderdonk’s, and with whom Onderdonk was friendly. Frothingham is dead. This witness is one who would be likely to be called as such by Onderdonk and testator. There is no motive for the forgery by Onderdonk. If it was done to injure any one, the injury does not appear. A Mrs. Tordoff sought to be administratrix upon the basis of intestacy. If the design was to injure her, she and her family got a large share in the estate under the will. Finally, the will and the signature both of testator and Frothingham are produced, and from an examination of them it is evident that the signatures are genuine as to both of these parties. They *84are easy, natural, and entirely resemble the admittedly genuine signatures. The proof of the genuineness of the signatures is so strong that no case is made out for issues to be sent to a jury. The most probable explanation of the difficulties of this case seems to be that John V. Onderdonk had some motive for a failure to produce and prove the will. That is not disclosed by the evidence, but his evasive and guarded answers on the administration proceedings seem to warrant such an inference. He was guardian of Mrs. Tor-doff’s children. If the will was executed, it can be proved against the testimony of the witnesses. In re Cottrell, 95 N. Y 329.
The admission of evidence of declarations of John "V", Onderdonk to the effect that testator had made a will, in reply to such admissions that he had not, if erroneous, have no sufficient effect in the case to reverse the judgment for that reason. The decree of the surrogate should therefore be affirmed, with costs to all parties out of the estate.
Dykman, J., concurs.